Exhibit 10.10

GUARANTEE

 

New York, New York

   Dated: April 5, 2007                    

In order to induce ROSENTHAL & ROSENTHAL, INC. (herein called “Rosenthal”) to
make loans, advances or other commitments or grant other financial
accommodations to or for the account of (or in reliance on the credit of) EDGAR
Online, Inc. (herein called “Obligor”) and for other good and valuable
considerations received, the undersigned irrevocably and unconditionally
guarantees to Rosenthal payment when due, whether by acceleration or otherwise,
of any and all Obligations of the Obligor to Rosenthal. The term “Obligations”
shall mean all obligations, liabilities and indebtedness of the Obligor to
Rosenthal or an affiliate of Rosenthal, however evidenced, now or hereafter
arising under the Financing Agreement, dated as of the date hereof, between
Rosenthal and Obligor, as the same may have been or may in the future be
supplemented and/or amended (the “Financing Agreement”) and/or under any other
or supplemental financing provided to the Obligor by Rosenthal or an affiliate
of Rosenthal, or independent hereof or thereof, whether now existing or incurred
from time to time hereafter and whether before or after termination hereof,
absolute or contingent, joint or several, matured or unmatured, direct or
indirect, primary or secondary, liquidated or unliquidated, and whether arising
directly or acquired from others (whether acquired outright, by assignment
unconditionally or as collateral security from another and including, without
limitation, participations or interest of Rosenthal in obligations of Obligor to
others), and including (without limitation) all of Rosenthal’s charges,
commissions, fees, interest, expenses, costs and reasonable attorneys’ fees
chargeable to Obligor in connection therewith. In addition, the undersigned
agrees to indemnify Rosenthal against any loss, damage or liability because of
any wrongful acts or fraud of the Obligor.

The undersigned waives notice of acceptance of this Guarantee and notice of any
liability to which it may apply, and waives presentment, demand for payment,
protest, notice of dishonor or nonpayment of any Obligations, or suit or taking
other action by Rosenthal against, and any other notice to, any party liable
thereon (including the undersigned) and waives any defense, offset or
counterclaim to any liability hereunder. Rosenthal may at any time and from time
to time (whether or not after revocation or termination of this Guarantee)
without the consent of, or notice to, the undersigned, without incurring
responsibility to the undersigned, without impairing or releasing the
obligations of the undersigned hereunder, upon or without any terms or
conditions and in whole or in part: (1) change the manner, place or terms of
payment, and/or change or extend the time of payment of, renew or alter, any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guarantee herein made shall apply to the
Obligations as so changed, extended, renewed or altered; (2) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner and in any
order any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the liabilities hereby guaranteed or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or offset thereagainst; (3) exercise or refrain from
exercising any rights against the Obligor or others (including the undersigned)
or otherwise act or refrain from acting; (4) settle or compromise any
Obligation, any security therefor or any liability



--------------------------------------------------------------------------------

(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of the Obligor to creditors of
the Obligor other than Rosenthal and the undersigned: and (5) apply any sums by
whomsoever paid or howsoever realized to any Obligation to Rosenthal regardless
of what liability or liabilities of the Obligor remain unpaid.

No invalidity, irregularity or unenforceability of all or any part of the
liabilities hereby guaranteed or of any security therefor shall affect, impair
or be a defense to this Guarantee. The liability of the undersigned hereunder is
primary and unconditional and shall not be subject to any offset, defense or
counterclaim of the Obligor. This Guarantee is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. The books and
records of Rosenthal shall be admissible as prima facie evidence of the
Obligations. As to each of the undersigned, this Guarantee shall continue until
written notice of revocation signed by such undersigned, or until written notice
of the death of such undersigned shall in each case have been actually received
by Rosenthal, notwithstanding a revocation by, or the death of, or complete or
partial release for any cause of any one or more of the remainder of the
undersigned or of the Obligor, or of any one liable in any manner for the
liabilities hereby guaranteed, or for the liabilities (including those herein)
incurred directly or indirectly in respect thereof or hereof, and
notwithstanding the dissolution, termination or increase, decrease or change in
personnel of any one or more of the undersigned which may be partnerships or
corporations.

No revocation or termination hereof shall affect in any manner rights arising
under this Guarantee with respect to (a) Obligations which shall have been
created, contracted, assumed or incurred prior to receipt by Rosenthal of
written notice of such revocation or termination or (b) Obligations which shall
have been created, contracted, assumed or incurred after receipt of such written
notice pursuant to any contract entered into by the Obligor or by Rosenthal for
the benefit of the Obligor prior to receipt by Rosenthal of such notice, or to
protect, preserve or realize upon any security for any Obligations; and the sole
effect of revocation or termination hereof shall be to exclude from this
Guarantee liabilities thereafter arising which are unconnected with liabilities
theretofore arising or with transactions theretofore entered into.

Upon the happening of any of the following events: (i) the death or insolvency
of the Obligor or any of the undersigned, or (ii) suspension of business of the
Obligor or any of the undersigned, or (iii) the issuance of any warrant of
attachment against any of the property of the Obligor or any of the undersigned,
or (iv) the making by the Obligor or any of the undersigned of any assignment
for the benefit of creditors, or (v) a trustee, receiver or custodian being
appointed for the Obligor or any of the undersigned or for any property of
either of them, or (vi) any proceeding being commenced by or against the Obligor
or any of the undersigned under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt, receivership, liquidation or dissolution
law or statute (and, if not instituted by Obligor or any of the undersigned,
such proceeding remains undismissed for a period of 60 days), then and in any
such event, and at any time thereafter, Rosenthal may, without notice to the
Obligor or any of the undersigned, make the Obligations, whether or not then
due, immediately due and payable hereunder as to any of the undersigned, and
Rosenthal shall be entitled to enforce the obligations of the undersigned
hereunder. All sums of money at any time to the credit of the undersigned

 

2



--------------------------------------------------------------------------------

with Rosenthal and any of the property of the undersigned at any time in the
possession of Rosenthal may be held by Rosenthal as security for any and all
obligations of the undersigned hereunder, notwithstanding that any of said money
or property may have been deposited, pledged or delivered by the undersigned for
any other, different or specific purpose. Any and all claims of any nature which
the undersigned may now or hereafter have against the Obligor are hereby
subordinated to the full payment to Rosenthal of the Obligations and are hereby
assigned to Rosenthal as additional collateral security therefor.

In the event Rosenthal takes any action, including retaining attorneys, for the
purpose of effecting collection of the Obligations or of any liabilities of the
undersigned hereunder, or protecting any of Rosenthal’s rights hereunder, the
undersigned shall pay all costs and expenses of every kind for protection of the
rights of Rosenthal or for collection of the Obligations or such liabilities,
including reasonable attorneys’ fees.

If claim is ever made upon Rosenthal for repayment or recovery of any amount or
amounts received by Rosenthal in payment or on account of any of the Obligations
and Rosenthal repays all or part of said amount by reason of (a) any judgment,
decree or order of any Court or administrative body having jurisdiction over
Rosenthal or any of its property, or (b) any settlement or compromise of any
such claim effected by Rosenthal with any such claimant (including the Obligor),
then the undersigned hereby agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the undersigned, notwithstanding
any revocation or release hereof or the cancellation of any note or other
instrument evidencing any of the Obligations, or any release of any such
liability of the Obligor, and the undersigned shall be and remain liable to
Rosenthal hereunder for the amount so repaid or recovered to the same extent as
if such amount had never originally been received by Rosenthal. The provisions
of this paragraph shall survive, and continue in effect, notwithstanding any
revocation or release hereof, unless such revocation or release shall
specifically refer to this paragraph.

No delay on the part of Rosenthal in exercising any of its options, powers or
rights, or partial or single exercise thereof, shall constitute a waiver
thereof. No waiver of any of its rights hereunder, and no modification or
amendment of this Guarantee, shall be deemed to be made by Rosenthal unless the
same shall be in writing, duly signed on behalf of Rosenthal, and each such
waiver, if any, shall apply only with respect to the specific instance involved,
and shall in no way impair the rights of Rosenthal or the obligations of the
undersigned to Rosenthal in any other respect or at any other time. The
undersigned shall have no right (whether by contract or by operation of law) of
subrogation, restitution, indemnification, reimbursement or any other or similar
rights of a surety against the Obligor or any of its assets or property or any
security held for any liabilities of the Obligor, and all such rights are hereby
expressly waived.

This Guarantee and the rights and obligations of Rosenthal and of the
undersigned hereunder shall be governed and construed in accordance with the
laws (other than the conflict of law rules) of the State of New York; and this
Guarantee is binding upon the undersigned, his, her, their or its executors,
administrators, successors or assigns, and shall inure to the benefit of
Rosenthal, its successors or assigns. THE UNDERSIGNED AGREES AND DOES HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT AGAINST
THE UNDERSIGNED ON ANY MATTERS WHATSOEVER

 

3



--------------------------------------------------------------------------------

ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTEE, AND THE UNDERSIGNED
HEREBY CONSENTS TO THE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK FOR A DETERMINATION OF ANY DISPUTE AS TO ANY SUCH MATTERS AND AUTHORIZES
THE SERVICE OF PROCESS ON THE UNDERSIGNED BY REGISTERED MAIL SENT TO THE
UNDERSIGNED AT THE ADDRESS OF THE UNDERSIGNED HEREINBELOW SET FORTH.

Any acknowledgement, new promise, payment of principal or interest or other act
by the Obligor and others, with respect to the Obligations, shall be deemed to
be made as agent of the undersigned for the purposes hereof, and shall, if the
statute of limitations in favor of the undersigned against Rosenthal shall have
commenced to run, toll the running of such statute of limitations, and if such
statute of limitations shall have expired, prevent the operation of such
statute.

The undersigned, if more than one, shall be jointly and severally liable
hereunder and the term “undersigned” wherever used herein shall mean the
undersigned or any one or more of them. Notwithstanding that this Guarantee may
indicate that more than one Person (as defined in the Financing Agreement) is to
execute this Guarantee, any Person signing this Guarantee agrees to be bound
hereby, whether or not any other Person signs this Guarantee at any time. The
term “Rosenthal” includes any agent of Rosenthal acting for it.

 

FINANCIAL INSIGHT SYSTEMS, INC.

By:

 

/s/ Susan Strausberg

Title:

  President and Chief Executive Officer

 

4



--------------------------------------------------------------------------------

STATE OF                                          COUNTY OF
                                        

On the      day of                      in the year 2007 before me, the
undersigned, personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

--------------------------------------------------------------------------------

Notary Public

 

5